In re Jones, Nathaniel;—Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “D”, No. 379-888; to the Court of Appeal, Fourth Circuit, No. 97KW-2690.
Writ granted in part; otherwise denied. Because the terms of the statute under which relator was sentenced do not include a prohibition on parole, see R.S. 14:62, the district court is directed to resentence relator to a term which does not include such a prohibition. Relator’s parole eligibility is to be determined by the Department of Corrections pursuant to R.S. 15:574.4. St. Amant v. 19th J.D.C., 94-0567 (La.9/3/96), 678 So.2d 536; cf. *1210State ex rel. Simmons v. Stalder, 93-1852 (La.1/26/96), 666 So.2d 661.
CALOGERO, C.J., not on panel.